NO.    07-06-0469-CR
                                        07-06-0470-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 AUGUST 13, 2007
                         ______________________________

                       WALTER EARL HARRELL, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

              FROM THE 121ST DISTRICT COURT OF TERRY COUNTY;

              NO. 4252, 4983; HONORABLE KELLY G. MOORE, JUDGE
                       _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Appellant, Walter Earl Harrell, seeks to appeal orders recouping court appointed

attorney fees and court costs from appellant’s inmate trust fund account. We find that the

orders being appealed are non-appealable orders and dismiss for want of jurisdiction.


      On August 19, 1997, appellant was convicted and placed on community supervision

for possession with intent to deliver a controlled substance, cocaine. On February 22,

2000, appellant’s community supervision was revoked and appellant was sentenced to 10
years confinement in the Institutional Division of the Texas Department of Criminal Justice

and ordered to pay $200 in attorney fees.


        On July 9, 2003, appellant pled guilty to the offense of possession of a controlled

substance, cocaine. Appellant was sentenced to 18 years confinement in the Institutional

Division of the Texas Department of Criminal Justice and ordered to pay $248 in court

costs and $300 in attorney fees.


        On October 27, 2006, the trial court signed two withdrawal orders notifying the

Department that appellant had been assessed court costs and attorney fees totaling $200

in the first cause and $548 dollars in the second cause. The two withdrawal orders to the

Texas Department of Criminal Justice ordered the Department to withdraw money from the

trust account of appellant in accordance with section 501.014 of the Texas Government

Code.


        On November 18, 2006, appellant filed notice of appeal in each case complaining

of the October 27th withdrawal order. On November 27, appellant filed, in the trial court,

a Motion to Rescind Order requesting the trial court to rescind its withdrawal order. On

February 20, 2007, appellant requested a preparation of the clerk’s record requesting

documents of the original proceedings including the plea agreements, judgments of guilt,

and trial docket sheets, as well as the reporter’s record of the plea and sentencing

proceedings. Appellant also requested all pleadings, documents, and transcription of any

hearing relevant to the court’s withdrawal orders. The trial court denied the Motion to

Rescind and the request for preparation of the record. Since appellant was not appealing


                                             2
the judgment or sentence, the trial court held that appellant was not entitled to a free

record of those proceedings. The trial court further stated that no hearing was held on the

withdrawal orders and, therefore, no reporter’s record exists regarding the withdrawal

order.


         We have found no authority giving us jurisdiction to review a withdrawal order issued

under section 501.014(e) of the Texas Government Code. See Gross v. State, No. 07-06-

0489-CR, 2007 WL 2089365, at *2 (Tex.App.–Amarillo July 23, 2007, no pet. h.).1


         Therefore, we conclude that we must dismiss the appeal for want of jurisdiction.




                                                   Mackey K. Hancock
                                                        Justice


Do not publish.




         1
          On April 9, appellant filed a motion for records in this cause requesting that the
clerk’s record be provided to him. On April 30, appellant filed his brief with this court. On
July 9, he filed another motion for the clerk’s records seeking that we order the trial court
to produce the clerk’s records. Appellant also filed a motion for appellee’s brief; however,
the State did not file a brief in this matter. Having found that this court does not have
jurisdiction, we do not have the power to act on appellant’s motions before this court. See
Olivo v. State, 918 S.W .2d 519, 523 (Tex.Crim.App. 1996).



                                               3